            Case 1:21-cv-06382-RA Document 10 Filed 09/01/21 Page 1 of 1
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 9/1/2021


 XUZHEN BI,

                              Plaintiff,
                                                                 No. 21-CV-6382 (RA)
                         v.
                                                                        ORDER
 ALEJANDRO MAYORKAS, et al.,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         The Court is in receipt of the pro se Plaintiff’s letter dated August 30, 2021, requesting to

“withdraw” the case because the “Dept already issued my green card.” Dkt. 9. The Court

interprets this as a request for dismissal without prejudice pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(i). Defendants have not filed an answer or motion to dismiss, and therefore

Plaintiff may dismiss the case without a court order. In light of this dismissal, the Clerk of the

Court is directed to close the case.

         Furthermore, the status conference for this case, scheduled for September 10, 2021, is

adjourned sine die.

SO ORDERED.

Dated:      September 1, 2021
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
